           Case 5:19-cv-02520-NC Document 45 Filed 06/14/19 Page 1 of 6




 1   Ryan W. Koppelman (State Bar No. 290704)
     ALSTON & BIRD LLP
 2   1950 University Avenue, 5th Floor
     East Palo Alto, CA 94303
 3   Telephone: 650-838-2000
     Facsimile: 650-838-2001
 4   E-mail: ryan.koppelman@alston.com
 5   Attorney for Defendants
 6   NOKIA CORPORATION, NOKIA OF AMERICA
     CORPORATION, NOKIA SOLUTIONS AND
 7   NETWORKS US LLC, NOKIA SOLUTIONS AND
     NETWORKS OY, and NOKIA TECHNOLOGIES OY
 8   Additional counsel listed on signature pages
 9
10                                UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
12   CONTINENTAL AUTOMOTIVE SYSTEMS,
13   INC.,                                          Case No. 19-cv-2520-NC

14                 Plaintiff,                       MOTION TO ENLARGE TIME TO
                                                    RESPOND TO PLAINTIFF’S MOTION
15          v.                                      FOR ANTI-SUIT INJUNCTION

16   AVANCI, LLC, AVANCI PLATFORM
     INTERNATIONAL LIMITED, NOKIA
17   CORPORATION, NOKIA OF AMERICA
     CORPORATION, NOKIA SOLUTIONS AND
18   NETWORKS US LLC, NOKIA SOLUTIONS
     AND NETWORKS OY, NOKIA
19   TECHNOLOGIES OY, CONVERSANT
     WIRELESS LICENSING SARL, OPTIS UP
20   HOLDINGS LLC, OPTIS CELLULAR
     TECHNOLOGY, LLC, OPTIS WIRELESS
21   TECHNOLOGY, LLC,

22                 Defendants.

23
24
25
26
27
28
        MOTION TO ENLARGE TIME TO RESPOND TO PLAINTIFF’S MOTION FOR ANTI-SUIT INJUNCTION
                                      Case No. 19-cv-2520-NC
                                                 i
           Case 5:19-cv-02520-NC Document 45 Filed 06/14/19 Page 2 of 6




 1          Pursuant to Civil L.R. 6-1(b) and L.R. 6-3(a), the named Nokia Defendants1 hereby
 2   respectively move the Court to enlarge the time to respond to Plaintiff’s Continental Automotive
 3   Systems, Inc. (“Continental US”) Motion for Anti-Suit Injunction (D.I. 32) (the “Anti-Suit Motion”).2
 4   As of the date of this request, the named Nokia Defendants have not been properly served with a
 5   complete copy of the Anti-Suit Motion because Continental US relies upon and attaches third-party
 6   confidential materials that Continental US has indicated it cannot yet share with the named Nokia
 7   Defendants. Nevertheless, Continental US submitted a certificate of service omitting certain
 8   documents from service but seeking to obligate the named Nokia Defendants to respond with 14 days
 9   (i.e. by June 26, 2019). In addition to issues arising from improper service, the named Nokia
10   Defendants require additional time to respond to the Anti-Suit Motion and therefore seek this
11   extension and such an extension would not prejudice Continental US. Continental US previously
12   stipulated that the named Nokia Defendants have until August 2, 2019 to respond to the Complaint

13   (D.I. 32), and the named Nokia Defendants request that their deadline to oppose the Anti-Suit Motion
14   be set later, on September 6, 2019. As more fully explained below, the named Nokia Defendants
15   would experience substantial harm or prejudice if the Court does not enlarge their time to respond.
16   See, e.g., Lilith Games (Shanghai) Co. v. uCool, Inc., 2015 U.S. Dist. LEXIS 72641 at *6-7, *10 (N.D.

17   Cal. Jun. 4, 2015) (granting an enlargement of time to respond to a preliminary injunction and allowing

18   the opposition to be filed fifteen (15) weeks after the original motion for preliminary injunction was
19   filed) (quoting Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010) (in discussing
20   LR 6-3 acknowledging that “[o]nce a particularized showing is made, ‘requests for extensions of time
21
     1
22     This motion is made by the named Defendants Nokia Corporation, Nokia of America Corporation,
     Nokia Solutions and Networks US LLC, Nokia Solutions and Networks Oy, Nokia Technologies Oy
23   (collectively the “Nokia Defendants”). Nokia Solutions and Networks US LLC was merged with and
     into Alcatel-Lucent USA Inc., effective January 1, 2018. Alcatel-Lucent USA Inc. then changed its
24   name to Nokia of America Corporation, also effective January 1, 2018. Accordingly, Nokia Solutions
     and Networks US LLC is no longer a corporate entity and by making this motion, the named Nokia
25   Defendants do not concede that Nokia Solutions and Networks US LLC was properly served. In the
     stipulation extending the named Nokia Defendant’s deadline to respond to the Complaint, the parties
26   reserved their rights to address this issue at a later date.
     2
       In requesting this extension, the named Nokia Defendants reserve any and all rights to raise any and
27   all defenses to Continental’s allegations at the time stipulated by Plaintiff and the named Nokia
     Defendants to respond to Plaintiff’s Complaint, including but not limited to defenses related to
28   jurisdiction, venue, or Plaintiff’s failure to state a claim upon which relief may be granted.
         MOTION TO ENLARGE TIME TO RESPOND TO PLAINTIFF’S MOTION FOR ANTI-SUIT INJUNCTION
                                       Case No. 19-cv-2520-NC
                                                  1
            Case 5:19-cv-02520-NC Document 45 Filed 06/14/19 Page 3 of 6




 1   made before the applicable deadline has passed should normally … be granted in the absence of bad
 2   faith or prejudice to the adverse party.”).
 3          On May 10, 2019, Continental US filed its Complaint in this case against five separate named
 4   Nokia Defendants, and on May 13, 2019, it sought to serve two of the named Nokia Defendants: Nokia
 5   Corporation of America and Nokia Solutions and Networks LLC. The three remaining named Nokia
 6   Defendants are foreign corporations and Continental US made no attempt to serve them through the
 7   Hague Convention or via waiver of service of process. (Declaration of Ryan W. Koppelman
 8   (“Koppelman Decl.”), ¶ 1. Two of the three foreign named Nokia Defendants, Nokia Technologies
 9   Oy and Nokia Solutions and Networks Oy, are also the named Nokia Defendants specifically
10   referenced in the Anti-Suit Motion.
11          Following Continental US’s filing of the Complaint, counsel for the named Nokia Defendants
12   reached out to counsel for Continental US and negotiated an agreed upon stipulation in which counsel

13   for the named Nokia Defendants agreed to receive service of process for the named foreign Nokia
14   Defendants without waiving any jurisdictional or other defenses and Continental US agreed that all of
15   the named Nokia Defendants could have until August 2, 2019 to the file initial responsive pleadings
16   or motions to the Complaint. Koppelman Decl., ¶ 3. The parties filed this agreed upon extension with
17   the Court less than two weeks ago -- on June 1, 2019. (D.I. 23). At no time during the negotiation of
18   the agreed upon stipulation did Continental US indicate it intended to seek expedited injunctive relief
19   or that it would seek to resolve substantive issues before the named Nokia Defendants could even file
20   their responsive pleadings or motions at the agreed upon time. Id. Nevertheless, in the intervening 11
21   days, Continental US proceeded to file the Anti-Suit Motion, filed a certificate of service that seeks to
22   require a response from the named Nokia Defendants on June 26, 2019 and sets a July 31, 2019 hearing
23   for its motion, all before the named Nokia Defendants have even filed any initial responsive pleadings
24   or motions.

25          In the fuller context, the German lawsuits that Continental US now seeks to enjoin are not new
26   developments. These prior German cases were filed by two Finnish Nokia entities – Nokia
27   Technologies Oy and Nokia Siemens Networks Oy – against certain third-party Daimler entities based
28
        MOTION TO ENLARGE TIME TO RESPOND TO PLAINTIFF’S MOTION FOR ANTI-SUIT INJUNCTION
                                      Case No. 19-cv-2520-NC
                                                 2
             Case 5:19-cv-02520-NC Document 45 Filed 06/14/19 Page 4 of 6




 1   in Germany in March 2019. Continental US filed its Complaint in this case seven weeks after the
 2   patent infringement lawsuits were filed against third-party Daimler. Declaration of Cordula
 3   Schumacher (“Schumacher Decl.”), ¶ 4. Continental US was not a named party in the German
 4   lawsuits but certain European entities that are part of the Continental group (i.e. not Continental US)
 5   chose to intervene in those German actions, along with other suppliers of Daimler, in May 2019. Id.,
 6   ¶¶ 5-9. Final adjudication of the German actions against Daimler is not imminent, nor is the imposition
 7   of remedies for infringement. Entry of an injunction in Germany would not happen any sooner that
 8   the end of this year or beginning of next year, and additional legal process would be required before
 9   it could go into effect, including for example the posting of a bond. Id., ¶ 10-11. Therefore, there is
10   no need to proceed on Continental US’s Anti-Suit Motion before the named Nokia Defendants even
11   have an opportunity to file their initial responsive pleadings or motions to Continental US’s Complaint
12   and assert their objections and defenses. Koppelman Decl., ¶ 4. In short, the Anti-Suit Motion seeks

13   to force the named Nokia Defendants to appear and respond on practically an emergency basis to
14   address substantive issues in this case well before the stipulated August 2 deadline for the Nokia
15   Defendants to file their initial responsive pleadings. Continental US’s tactic effectively undoes their
16   stipulated extension, and it does so without any pressing need for the Anti-Suit Motion to be resolved
17   before the named Nokia Defendants have had a chance to respond and the Court has had a chance to
18   consider their challenges to Continental US’s pleadings and defenses to Continental US’s claims in
19   this case.
20           Accordingly, the named Nokia Defendants will suffer substantial harm and prejudice without
21   an enlargement of time to respond to Continental US’s request for extraordinary relief. See, e.g., Lilith
22   Games, at *6-7, *10; Ahanchian, 624 F.3d at 1259. In support, the named Nokia Defendants make the
23   following particularized showing of harm or prejudice absent an enlargement:
24       •   The named Nokia Defendants would unfairly lose the benefit of their bargain in negotiating

25           the stipulated agreement to answer or otherwise respond on August 2nd.
26       •   The named Nokia Defendants also would be forced to rush and file an opposition to a motion
27           seeking extraordinary relief that, in fairness, should be briefed and heard later in the case
28
        MOTION TO ENLARGE TIME TO RESPOND TO PLAINTIFF’S MOTION FOR ANTI-SUIT INJUNCTION
                                      Case No. 19-cv-2520-NC
                                                 3
             Case 5:19-cv-02520-NC Document 45 Filed 06/14/19 Page 5 of 6




 1           under a more reasonable schedule after predicate issues are considered in the named Nokia
 2           Defendants’ responses to the Complaint.
 3       •   The Anti-Suit Motion seeks an extreme remedy of an expansive injunction enjoining
 4           currently pending actions in foreign courts and potentially future foreign actions, which
 5           implicates complex issues of international law, and complexity based on a number of factual
 6           issues and the nature of the claims, parties and relief at issue in the various foreign
 7           proceedings, and all of this complexity requires additional time for the named Nokia
 8           Defendants to fairly address in an opposition.
 9       •   The named Nokia Defendants would further suffer substantial harm and prejudice without an
10           enlargement of time because Continental US’s Anti-Suit Motion chose to cite and attach
11           exhibits that Continental US has not yet served on the named Nokia Defendants. Despite
12           failing to provide the named Nokia Defendants with a complete copy of its Anti-Suit Motion,

13           Continental US filed a certificate of service that seeks to trigger the Nokia Defendant’s
14           response time deadline.
15   Koppelman Decl., ¶ 5. Therefore, for all these particularized reasons the named Nokia Defendants
16   need an enlargement of time to avoid further prejudice.
17           As a result of all the above, the named Nokia Defendants’ opposition to the Anti-Suit Motion
18   should be set well after its stipulated deadline to respond to the Complaint on August 2, 2019.
19   Specifically, the named Nokia Defendants request that September 6, 2019 be set as its initial response
20   date to the Anti-Suit Motion, which is five weeks after August 2, 2019, and that any hearing for the
21   motion be scheduled at an appropriate time thereafter.3
22           Further, the enlargement to time would cause no prejudice to Continental US. Both the lack of
23   immediate deadlines in Germany, and Continental US’s prior stipulation extending time to August 2,
24   2019 evidence the lack of prejudice to Continental US in dealing with the Anti-Suit Motion in an

25
     3
26     To the extent the Court determines that it may need additional time to determine the appropriate
     briefing schedule on the Anti-Suit Motion, the named Nokia Defendants would request that the Court
27   stay the current briefing schedule, to the extent such a schedule is even appropriately in place given
     the improper service issues here, to allow for such additional time without any 14-day deadline
28   looming.
         MOTION TO ENLARGE TIME TO RESPOND TO PLAINTIFF’S MOTION FOR ANTI-SUIT INJUNCTION
                                       Case No. 19-cv-2520-NC
                                                  4
           Case 5:19-cv-02520-NC Document 45 Filed 06/14/19 Page 6 of 6




 1   orderly and considered fashion after the named Nokia Defendants have set forth predicate issues
 2   related to Continental US’s Complaint in their responsive pleadings.
 3          On June 13, 2019, counsel for the named Nokia Defendants reached out to counsel for
 4   Continental US regarding the relief sought in this Motion, but Continental US did not agree to enough
 5   time sufficient for the named Nokia Defendants to first respond to the Complaint and raise its defenses.
 6   Koppelman Decl., ¶ 6. Therefore, a stipulation could not be entered. A case management schedule
 7   has not yet been entered in this case, therefore granting the requested relief will not alter any other
 8   pending deadlines. Koppelman Decl., ¶ 7. There has been one previous stipulated extension entered
 9   in this case as referenced above. (D.I. 23).
10          Thus, for all of the foregoing reasons, the named Nokia Defendants request that the Court
11   extend their time to respond to Continental US’s Motion until September 6, 2019 and that any hearing
12   for the motion be scheduled at an appropriate time thereafter.

13
14    DATED: June 14, 2019                  ALSTON & BIRD LLP
15
                                             /s/ Ryan W. Koppelman
16
                                            Ryan W. Koppelman (State Bar No. 290704)
17                                          ALSTON & BIRD LLP
                                            1950 University Avenue, 5th Floor
18                                          East Palo Alto, CA 94303
                                            Telephone: 650-838-2000
19                                          Facsimile: 650-838-2001
                                            E-mail: ryan.koppelman@alston.com
20
21                                          Attorneys for Defendants
                                            NOKIA CORPORATION, NOKIA OF AMERICA
22                                          CORPORATION, NOKIA SOLUTIONS AND
                                            NETWORKS US LLC, NOKIA SOLUTIONS AND
23                                          NETWORKS OY, and NOKIA TECHNOLOGIES OY
24
25
26
27
28
        MOTION TO ENLARGE TIME TO RESPOND TO PLAINTIFF’S MOTION FOR ANTI-SUIT INJUNCTION
                                      Case No. 19-cv-2520-NC
                                                 5
